DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or render obvious a self-recovering energy dissipation support with two sets of inner sleeves and outer sleeves respectively connected by inserting shape memory alloy ribs II into inner sleeve connecting plates with holes and outer sleeve connecting plates with holes.  The closest prior art of record, Infanti et al., teach a self-recovering support with a shape memory allow damper, the support comprises two sets of inner sleeves 11 and two sets of outer sleeves 12, each inner sleeve is provided with a damper inner end plate with holes. Shape memory allow ribs 2 are anchored to the damper inner end plates.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
February 2, 2021

/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657